




Exhibit 10.6
2015 Stock-Settled Stock Appreciation Right Grant Terms and Conditions
Pursuant to the Brunswick Corporation 2014 Stock Incentive Plan (the “Plan”)


Purpose
To promote Brunswick’s long term financial interests and growth.


Stock-Settled Stock Appreciation Right


The right to receive a payment in Brunswick Stock (as defined in the Plan) equal
to the excess of the Stock’s Fair Market Value (as defined in the Plan) at
exercise over the exercise price as established on the Grant Date attributable
to the number of underlying Stock-Settled Stock Appreciation Rights
(“Stock-Settled SARs”) granted.


By exercising Stock-Settled SARs, you agree to the terms and conditions of the
grant.


Exercise Price
$ Closing price as reported on the New York Stock Exchange Composite
Transactions Tape on the Grant Date.


Grant Date
___________, 2015


Award
____________ Stock-Settled SARs


Vesting
Stock-Settled SARs vest and become exercisable as follows:
§    One-fourth of the Stock-Settled SARs granted on each of the first, second,
third, and fourth anniversaries of the Grant Date, so long as employment by
Brunswick or its designated affiliates continues on each such anniversary date;
§    In the case of a termination of employment (other than for “cause” (willful
misconduct in the performance of duties) or due to death or permanent disability
(as defined below)) on or after (i) the first anniversary of the Grant Date and
(ii) the date on which age plus years of service equals 70 or more or age is 62
or more, vesting will continue on the normal vesting schedule described
immediately above;
§    In the case of a termination of employment (other than for cause or due to
death or permanent disability) (i) prior to January 1, 2016, and (ii) on or
after the date on which age plus years of service equals 70 or more or age is 62
or more, a pro-rata portion of the award will vest on each anniversary of the
Grant Date pursuant to the normal vesting schedule described above. For purposes
of the foregoing sentence, a “pro-rata portion” will mean the product of (x) the
number of shares underlying the Stock-Settled SAR award that would have vested
on the applicable anniversary of the Grant Date pursuant to the normal vesting
schedule and (y) a fraction, the numerator of which is the number of days that
have elapsed since January 1 of the year of grant through the date of
termination of the recipient’s employment, and the denominator of which is 365.
All remaining shares will be forfeited;
§    Termination due to death or permanent disability; or
§    A Change in Control (as defined in the Plan).





--------------------------------------------------------------------------------






Grant Term
Vested Stock-Settled SARs will remain exercisable as follows:
§    Until the termination of employment, if involuntarily terminated for cause,
or
§    Based on eligibility as of the last day employed, the latest of the
following:
•    30 days after voluntary termination;
•    One year after involuntary termination without cause (for example,
reductions-in-force or reorganization), or if your employer ceases to be a
Subsidiary (as defined in the Plan) of Brunswick, unless the Committee (as
defined in the Plan) provides otherwise;
•    Two years after termination following a Change in Control (as defined in
the Plan);
•    Five years after termination due to death or permanent disability (as
defined below); or
•    Five years after termination of employment (other than for cause or due to
death or permanent disability), provided that such termination occurs on or
after the date on which your age plus years of service equals 70 or more or your
age is 62 or more.
§    But, in no event may your Stock-Settled SAR be exercised later than ten
years from the Grant Date.


Exercise Settlement-Payment / Tax Withholding
On exercise, the number of shares of Brunswick Stock delivered will be
determined as follows:


§    The difference between the Fair Market Value on date of exercise and the
per share exercise price will be determined.
§    This difference will be multiplied by the number of Stock-Settled SARs
being exercised to determine the total dollar gain.
§    The total dollar gain will be divided by the Fair Market Value on date of
exercise.


If, upon exercise, you would be entitled to a fractional security, such
fractional security shall be disregarded and the cash equivalent of such
fractional security shall be applied to your tax withholding liability. Should
you elect to have the required tax withholding satisfied by delivery of shares,
then the ultimate Stock delivered will be reduced by an amount necessary to
accommodate the required tax withholding.
 
Tax withholding liability (to meet required FICA, federal, state, and local
withholding) can be paid in any combination of the following:


§    Reduction in shares delivered to accommodate the required minimum tax
withholding, or
§    Cash or check.







--------------------------------------------------------------------------------






Additional Terms and Conditions
Grants are subject to the terms of the Plan. To the extent any provision herein
conflicts with the Plan, the Plan will govern. The Committee administers the
Plan. The Committee may interpret the Plan and adopt, amend and rescind
administrative guidelines and other rules as deemed appropriate. Committee
determinations are binding.


The rule of 70/age 62 provisions do not apply for grants made to residents of
the European Union.


Permanent disability means the inability, by reason of a medically determinable
physical or mental impairment, to engage in any substantial gainful activity,
which condition, in the opinion of a physician selected by the Committee, is
expected to have a duration of not less than 120 days.


This award and any shares delivered pursuant to this award are subject to
forfeiture, recovery by Brunswick or other action pursuant to any clawback or
recoupment policy which Brunswick may adopt from time to time, including without
limitation any such policy which Brunswick may be required to adopt under the
Dodd-Frank Wall Street Reform and Consumer Protection Act and implementing rules
and regulations thereunder, or as otherwise required by law.


The Plan may be amended, suspended or terminated at any time. The Plan will be
governed by the laws of the State of Illinois, without regard to the conflict of
law provisions of any jurisdiction.







Nothing contained in these Terms and Conditions or the Plan constitutes or is
intended to create a contract of continued employment. Employment is at-will and
may be terminated by either the employee or Brunswick (including affiliates) for
any reason at any time.


Questions and instructions to exercise should be directed to:        Lesley
Harling, Shareholder Services
Brunswick Corporation
1 N. Field Court
Lake Forest, Illinois 60045-4811
847-735-4294
lesley.harling@brunswick.com






